Title: 7th.
From: Adams, John Quincy
To: 


       We breakfasted early and were on our way by 8 o’clock. We stopp’d at Captain Brookes’s house in Mystic, four miles from Cambridge, and about a quarter of a mile. We then rode 10 miles further; after which we stopp’d an hour to rest our horse. So far we found the roads very good: but the next 6 miles, to Mr. French, (the minister at Andover)’s house are very sandy and heavy. We dined there: Mr. French was not at home. At 3 o’clock, we left Andover and at about 5 ½ got to the river which runs by Haverhill. The roads were not good, being sometimes sandy, and sometimes very hilly. We cross’d the river in a flat bottom’d boat, and at 6 o’clock arrived at Mr. Shaw’s; where I found my brother Tom, who when I left him was not 7 years old, and is now 13. Mr. Thaxter too who sailed in the first french Packet immediately after the Peace is here, and spent the evening at my uncle’s. He is practising the Law and has a good run of business.
      